In our opinion section 1287 of the Civil Practice Act authorized the commencement and the maintaining of the proceeding in Dutchess County, the county wherein occurred, as alleged in the petition, the underlying events which gave rise to the official action sought to be reviewed herein. (Matter of Daley v. Board of Estimate of City of N. Y., 258 App. Div. 165; Matter of Zorach v. Clauson, 275 App. Div. 774.) Respondents’ time to answer is extended until ten days after service of a copy of the order to be entered hereon. Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ., concur.